TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00177-CV



                                  Donald Cavitt, Jr., Appellant

                                                 v.

                       Texas Department of Criminal Justice, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
         NO. 206,653-B, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               We will dismiss this appeal for want of prosecution. The clerk’s record was filed on

March 21, 2005. On April 26, 2005, the reporter informed this Court that no court reporter’s record

was taken or requested. On May 9, 2005, this Court informed appellant that his brief was overdue.

This Court cautioned appellant that, unless he filed a motion to extend time to file his brief by May

19, 2005, this Court would dismiss his appeal. Appellant has not filed a brief or a motion to extend

time to file a brief. We dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: July 1, 2005